Status under America Invents Act
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Rejections based 35 U.S.C. 101 
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claims recite an abstract idea including a mental process.  This judicial exception is not integrated into a practical application and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
In determining patent subject matter eligibility under 35 U.S.C. 101 the U.S. Patent Office issued guidance on January 7, 2019 that was then updated in October 2019.  That guidance has since been incorporated into the Ninth Edition, Revision 10.2019 (revised June 2020) of the Manual of Patent Examination Procedure (MPEP), particularly Sections 2103 through 2106.07(c).  The Step 1, Step 2A Prong One, Step 2A Prong Two, and Step 2B determinations set forth in the Patent Office guidance and MPEP are addressed below.
35 U.S.C. 101 – Step 1 – Determination as to whether the claims are directed to a statutory category specified in 35 U.S.C. 101 (MPEP 2106.03) -   Claims 1-11 and 23-29 are directed to a “computer implemented method for tracking movement of a patient’s teeth” that include steps for determining the positions and displacement of teeth, fall within the 35 U.S.C. 101 statutory category of a “process” (MPEP 2106.03).  Claims 12-22, directed to a “system for tracking movement of a patient’s teeth” fall within the statutory category of a “manufacture” (MPEP 2106.03).
35 U.S.C. 101 – Step 2A Prong One -  Determination as to whether the claims recite a Judicial Exception including an abstract idea, law of nature, or natural phenomenon (MPEP 2106.04).  Claims 1-21 are directed to the Judicial Exception (MPEP 2106.04) of an abstract idea (MPEP 2106.04(a)).  The claimed invention is directed to a mental process – concepts that are capable of being performed in the human mind – including observations, evaluations and judgements (MPEP 2106.04(a)(2)).    More particularly, with respect to claims 1 and 23, the step of “matching, by a compare module of the analysis module, one or more teeth of the previously segmented teeth model to one or more corresponding teeth of the current teeth image . . . wherein the matching step comprises executing a surface matching algorithm” may be performed mentally (e.g. an orthodontist visually matches a segmented to model to an image/view of the current teeth position by comparing the surfaces of the model to the current image); the step of “measuring . . . a distance between a location of a tooth in the current teeth image and a location of a corresponding tooth in the previously segmented model by repositioning the corresponding tooth in the previously segmented teeth model by repositioning the . . . segmented teeth model to the location of the tooth in the current teeth image” may be performed mentally (e.g. an orthodontist mental measures the distance by envisioning a repositioning of the teeth model to the teeth location of the current image); the step of “tracking . . . a deviation of the tooth in the current teeth image from an intended position of the corresponding tooth in the . . . segmented teeth model” may be performed mentally (e.g. an orthodontist visualizes and mentally tracks a deviation of a tooth from its intended position); and the step of “repeating the measuring step until the distance between the location of the tooth in the current teeth image and the location of the corresponding tooth in the previously segmented teeth model is at or below the pre-determined tolerance” may likewise be performed mentally.  Dependent claims 2-11 and 24-29 do not provide for any additional steps beyond those in parent claims 1 and 23 that could not be performed mentally.
Additionally, with respect to the “system” claims 12-22, the processing unit “code” that causes the system to “match”, “measure”, “track” and “repeat” may be performed mentally as specified above with respect to method claims 1-11 and 23-29.  Dependent claims 13-22 do not provide for any additional steps beyond those in parent claim 12 that could not be performed mentally.
Furthermore, the claimed methods/computer instructions are set forth in the claims with a high level of generality.  For example, there are no constraints on the accuracy of the tooth position determinations, the accuracy and level of detail for the tooth position data, and what factors and variables that go into the determination of a planned displacement.  Such broad high levels of generality further support the mental process determination.
Finally, it is noted that orthodontists have long practiced their trade/art of moving and repositioning teeth into alignment – well before the advent of computer use in the medical and dental fields – and are most certainly capable of viewing a patient’s dentition, determining which teeth are out of alignment and the positions to which they must be moved in order for the desired alignment.   Furthermore, orthodontists have long practiced the monitoring of tooth position during treatment when the teeth and determining how far particular teeth have moved and how much farther they need to move in order to be in the desired alignment position . . . all without the use of a computer.
35 U.S.C. 101 – Step 2A Prong Two requires a determination as to whether the claims as a whole integrates the Judicial Exception into a Practical Application of that exception (MPEP 2106.04(d)).   Claims 1-11 and 23-29 require a “processing unit coupled to a memory storage device” for performing the claimed method and claims 12-22 require a “system comprising . . . a processing unit; and a memory storage device” which executes the claimed “code.”   The “processing unit” is described in paragraph [0044] of the written description.    Paragraph [0044] states "[f]or example, notebook or laptop computers, or any other system capable of connecting to a network and running computer executable process steps, as described below, may be used to implement the various aspects of the present disclosure.”  There is no disclosure in the written description that the “processing unit” is anything more than a generic computer, nor is there any disclosure that the method improves the manner in which the processing unit operates.  The claimed “memory storage device” is described at paragraph [0043] as “for example a CD-ROM, CD-R/W, flash memory device, zip drives, floppy drives and others”.  There is no disclosure in the written description that the “processor” and the “memory storage device” are anything more than generic components, nor is there any disclosure that the system improves the manner in which the “memory storage device” or "processor” operate together or alone.   The inclusion of the “processing unit” and the “memory storage device” amounts to an “additional element” beyond the abstract idea, however, there is no disclosure that the method steps/computer instructions improves the manner in which the processing unit and memory storage device operate (see MPEP 2106.04(d)(1)).  The claims do not go beyond generally linking the judicial exception to a computer environment.  The claims do not require that the method be implemented by a particular machine (see MPEP 2106.05(b)), nor do the claims require the method to particularly transform a particular article (see MPEP2106.05(c)).   The claims as whole fail to integrate the abstract idea (the “judicial exception”) into a practical application of that abstract idea.  Additionally, to the extent that one would determine the “receiving” data steps of claims 1, 12, and 23 as something beyond a “mental process,” then such steps are interpreted as “insignificant extra-solution activity” (see MPEP 2106.05(g)(3)) and are insufficient as an “additional element” to integrate the judicial exception into a practical application.   The claims are directed solely to a digital virtual environment where data is input (“receiving”) and then processed (“matching”, “measuring”, “tracking”, “repeating”) – there are no additional elements integrating the judicial exception into a practical solution – the determinations are not used to operate a manufacturing device, the determinations are not used to improve the functioning of a computer, the determinations are not used to transform a particular article into a different state or thing – there is no meaningful limitation beyond generally linking the use of the judicial exception to a particular technological environment.  
35 U.S.C. 101 – Step 2B requires a determination as to whether the claims amount to Significantly More than the Judicial Exception (MPEP 2106.05).   As set forth above with respect to Step 2A Pong One the claimed steps/instructions are all capable of being performed mentally and represent nothing more than concepts related to performing observations, evaluations and judgements which fall within the judicial exception.  The “processing unit” and the “memory storage device” of claims 1, 12 and 23 require at most nothing more than a general purpose processor and computer memory.  There is no disclosure in the written description that the processing unit is anything more than a generic component, nor is there any disclosure that the method improves the manner in which the processing unit and memory storage device operate.  The mere recitation in the claims of a generic conventional processing unit and a generic conventional memory storage device that are used in a conventional manner to perform conventional computer functions that are well understood and routine does not amount to "significantly more" than the judicial exception.  The claims do not go beyond inputting (“receiving”) and processing data (“matching”, “measuring”, “tracking”, “repeating”) with a standard generic computer.
The analysis of data in a particular field and the stating those functions in general terms, without limiting them to technical means for performing the functions is an abstract idea and does not meet the requirements of 35 U.S.C. 101.  The claims do not require that the method be implemented by a particular machine and they do not require that the method particularly transform a particular article.  The claims set forth a process of analyzing information of a specific content and are not directed to any particularly asserted inventive technology for performing those functions.  Nothing in the claims or specification requires anything more than a conventional prior art computer for analyzing numbers according to a mathematical algorithm.  The claimed system and method fall with the judicial exception to patent eligible subject matter of an abstract idea without significantly more.  See Elec. Power Grp., LLC v. Alstom S.A., 119 USPQ2d 1739 (Fed. Cir. 2016) for further guidance.  

Rejections based on Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-40 of U.S. Patent No. 8,075,306; and claims 1-29 of U.S. Patent No. 10,624,716.   Although the claims at issue are not identical, they are not patentably distinct from each other because the previously patented claims of ‘306 and ‘716 set forth the presently claimed invention, the differences between the two being variations obvious to one of ordinary skill in the art.

More particularly with regard to pending claims 1 and 23, patented claim 1 of '306 sets forth the use of a previously segmented teeth model (line 9) which at some point must be generated (one of ordinary skill in the art would recognize and find obvious that such a model is three-dimensional), receiving an unsegmented current teeth image (line 3)(which is later defined in claim 12 as being 2D), matching a model tooth to an image tooth (lines 10 and 11), and measuring a distance between the model tooth and the image tooth (line 20 indicates that a threshold parameter value relied upon which would obviously require a distance measuring step; additionally, dependent claim 9 further indicates that the distance is determined).   The invention set forth in present claim 1 is obvious in view of applicant's previously patented claims.  In regard to the system claims 12-22, it would have been obvious to one of ordinary skill in the art to have performed the method set forth in the claims of '306 with a generic prior art computer.  With regard to ‘716, the pending claims are generally broader than those previously patented in ‘716 and teach each of the current claim limitations.

Claims 1-11 and 23-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 8,636,510.   Although the claims at issue are not identical, they are not patentably distinct from each other because the previously patented claims of ‘510 set forth the presently claimed invention, the differences between the two being variations obvious to one of ordinary skill in the art.
More particularly with regard to pending claims 1 and 23, patented claim 1 of '510 sets forth the use of a previously segmented teeth model (lines 14 and 15) which at some point must be generated (one of ordinary skill in the art would recognize and find obvious that such a model is three-dimensional), receiving an unsegmented current teeth image (line 4)(one of ordinary skill in the art would recognize and find obvious that such images are typically two-dimensional), matching a model tooth to an image tooth (line 13), and measuring a distance between the model tooth and the image tooth (line 22 indicates that a positional deviation is determined which would necessarily require a distance determination).   The invention set forth in present claim 1-11 and 23-29 is obvious in view of applicant's previously patented claims.  

Claims 12-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 9,364,297.   Although the claims at issue are not identical, they are not patentably distinct from each other because the previously patented claims of ‘297 set forth the presently claimed invention, the differences between the two being variations obvious to one of ordinary skill in the art.
More particularly with regard to pending claim 12, patented claim 1 of '297 sets forth a computer system having a processor (line 4) and memory storage (lines 4 and 5, “storage media”) that uses of a previously segmented teeth model (lines 17 and 18) which at some point must be generated (one of ordinary skill in the art would recognize and find obvious that such a model is three-dimensional), receive an unsegmented current teeth image (line 7)(one of ordinary skill in the art would recognize and find obvious that such images are typically two-dimensional, note further claim 24), matching a model tooth to an image tooth (line 16), and measuring a distance between the model tooth and the image tooth (line 31 indicates that a positional deviation is determined which would necessarily require a distance determination).   The invention set forth in present claim 12-22 is obvious in view of applicant's previously patented claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ralph Lewis whose telephone number is (571)272-4712.  The examiner can normally be reached Monday-Friday from 9AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Cris Rodriguez, at (571) 272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/RALPH A LEWIS/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        (571) 272-4712